Citation Nr: 0735428	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than October 17, 
2002, for the grant of service connection for residuals of 
adenocarcinoma of the colon.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1961.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which granted service connection 
for residuals of adenocarcinoma of the colon, effective 
October 17, 2002.  This case is also on appeal from a 
September 2004 rating decision by the RO that denied service 
connection for hearing loss.  


FINDINGS OF FACT

1.  The veteran experienced acoustic trauma during World War 
II combat.

2.  The competent medical evidence shows that it is at least 
as likely as not that the veteran's current bilateral hearing 
loss is due to acoustic trauma during combat.

3.  Service connection for residuals of colon cancer, 
secondary to radiation exposure, was denied by a July 1990 
rating decision due to insufficient radiographic report 
exposure; rating decisions dated in August 1992 and September 
1994 did not reopen the claim.

4.  An April 2004 rating decision, undertaken as a result of 
VA Fast Letter 03-31 (October 17, 2003), established 
presumptive service connection for residuals of 
adenicarcinoma of the colon cancer, effective October 17, 
2002.  

5.  The law permitting presumptive service connection for 
cancer of the colon secondary to radiation exposure became 
effective more than one year prior to the April 2004 rating 
on appeal, on March 26, 2002.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).

2.  The criteria for an effective date earlier than October 
17, 2002, for the grant of service connection for residuals 
of adenicarcinoma of the colon have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.114, 3.159, 3.400 (2007); 67 Fed. Reg. 3612 
(Jan. 25, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the Board is granting in full the 
benefit sought on appeal.  In view of the Board's disposition 
as to this issue, the application of the VCAA is moot.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the veteran's claim for an earlier effective 
date for the grant of service connection for adenocarcinoma 
of the colon, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

The provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 
dictate the outcome of this case.  Where the facts averred by 
a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision.  The failure to 
carry out such required development under those circumstances 
is nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

Legal Analysis

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. 
§ 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question that must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).

It is noted that the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  However, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

In letters dated in May 2004 and October 2005, the veteran 
contends that he now has hearing loss due to acoustic trauma 
incurred while serving on the USS Belle Grove LSD-2 during 
World War II.  He reports that he was a Seaman First Class 
and served during four major battles (Saipan, Leyte, Luzon 
and Iwo Jima) as a 20 mm gunner under the barrel of a 5-inch 
gun.  He said that hearing loss was apparent to a Navy 
instructor in 1949.  

The veteran's service medical records show that he had normal 
whispered voice and/or spoken voice tests in February 1943, 
December 1947, June 1955, August 1955, May 1961, December 
1961 and January 1966.

The veteran's DD 214 does not include any awards or 
decorations that clearly show combat.  His service personnel 
records contain an undated report from the USS Belle Grove 
relating that he participated in the bombardment and capture 
of Iwo Jima Island from February 19 to March 20, 1945.  He 
was authorized to wear the Philippine Liberation Ribbon with 
two Bronze Stars.  

A second undated report from the USS Belle Grove relates that 
the veteran participated in the bombardment and capture of 
Saipan and Tinian Islands from June 15 to July 28, 1944.  He 
participated in the bombardment and capture of Leyte Island 
from October 20-22, 1944.  He participated in the initial 
assault landing on Luzon Island on January 9, 1945.  

Information provided by The USS Belle Grove Association 
(Association) is consistent with the veteran's contentions.  
The information refers to the ship's armament, aerial attacks 
by and defense against Japanese planes, and mortar fire from 
shores.  

The Board finds that the reports from the USS Belle Grove and 
the Association's website document that the veteran served in 
combat.  Accordingly, the Board finds that the veteran has 
established the existence of in-service noise exposure 
consistent with the conditions of that time.  See 38 U.S.C.A. 
§ 1154(b); see also Peters v. Brown, 6 Vet. App. at 540.

The record before the Board contains private and VA post-
service treatment records showing post-service treatment for 
a variety of conditions, including hearing loss.  While 
seeking medical treatment during an August 2004 VA outpatient 
audiology appointment, the veteran reported having identified 
hearing loss in 1949.  The Board notes that this history is 
consistent with the veteran's claim for benefits.  

The report of a May 2007 VA audio examination shows that the 
examiner reviewed the veteran's claims file.  She noted that 
he reported military noise exposure due to four major battles 
with gunfire and explosions, guard duty, and exposure to 
aircraft noise (all with and without hearing protection).  
The veteran also reported a history of occupational noise 
exposure with hearing protection in the 1960's at General 
Motors.  She referred to specific pertinent findings from his 
service medical records.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
70
80
LEFT
60
70
80
80
100

The Board observes that these results establish bilateral 
hearing loss for VA purposes.  38 C.F.R. § 3.385.  

The final diagnosis was right ear mild sloping to severe 
sensorineural hearing loss and left ear moderate sloping to 
profound sensorineural hearing loss.  The VA examiner 
commented that the veteran's service medical records 
contained only whispered voice tests, which were not 
sensitive to high frequency hearing loss.  Because the 
veteran was not afforded the benefit of pure tone audiometric 
testing at separation, and due to the reported military and 
occupational noise exposure, she was unable to address the 
etiology of his bilateral hearing loss without resorting to 
mere speculation.  

The Board finds it significant that although the VA examiner 
could not, on the current evidence, link the veteran's 
current hearing loss to his reported in-service exposure, she 
did not find that his hearing loss was inconsistent with the 
reported inservice noise exposure.

In light of the foregoing, the Board finds that the overall 
evidence of record is at least in equipoise.  Resolving the 
benefit of the doubt in the veteran's favor, service 
connection is established for bilateral hearing loss.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.



Earlier Effective Date

The veteran contends that the effective date for his grant of 
service connection for residuals of adenicarcinoma should be 
in August 1989, the date the cancer of the colon manifest 
itself.  He contends that a later effective date is unfair 
and unjust.  

The record reflects that service connection for residuals of 
colon cancer, secondary to radiation exposure, was denied in 
a July 1990 rating decision due to insufficient radiographic 
report exposure; rating decisions dated in August 1992 and 
September 1994 did not reopen the claim.  

The April 2004 rating decision on appeal was undertaken as a 
result of VA Fast Letter 03-31 (October 17, 2003).  Fast 
Letter 03-31 sets forth procedures for review of previously 
denied radiation claims for Hiroshima/Nagasaki and 
atmospheric nuclear test participation under 38 C.F.R. § 
3.311.  The rating decision established presumptive service 
connection for residuals of adenicarcinoma of the colon 
cancer, effective October 17, 2002, one year prior to the 
date of Fast Letter 03-31.  The grant of service connection 
was based on the addition of colon cancer as a disability 
specific to radiation-exposed veterans.  38 C.F.R. 
§ 3.309(d).  The law permitting presumptive service 
connection for cancer of the colon secondary to radiation 
exposure became effective more than one year prior to the 
April 2004 rating on appeal, on March 26, 2002.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997). First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Colon cancer was not on this 
list until the law was amended effective March 26, 2002.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Colon cancer is among the listed diseases.  The regulation 
states that, if the veteran has one of the radiogenic 
diseases, the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue. 
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The Board finds that the veteran is not entitled to an 
effective date earlier than October 17, 2002, for the grant 
of service connection for adenocarcinoma of the colon.  As 
noted above, service connection was established for this 
disability on a presumptive basis associated with in-service 
radiation exposure.  Cancers of the lung, colon, bone, ovary 
and brain were added to the list of presumptive diseases 
contain in 38 C.F.R. § 3.309, effective on March 26, 2002.  
See 67 Fed. Reg. 3612 (2002).

In this case, the veteran did not actually request review of 
his previously denied claim for service connection.  Rather, 
the April 2004 rating decision that granted service 
connection was undertaken as a result of Fast Letter 03-31.  
As this Fast Letter was issued October 17, 2003 (more than 
one year after the March 2002 liberalizing change in law), 
the effective date of the grant can be no earlier than 
October 17, 2002.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 
3.400(p).

The Board acknowledges that the veteran believes that the 
effective date of the grant of service connection should be 
the date of that his adenocarcinoma was manifested, in August 
1989.  However, in addition to the above analysis, the Board 
observes that the veteran cannot be entitled to an effective 
date any earlier than the effective date of the liberalizing 
regulation which added colon cancer to the list of conditions 
associated with radiation exposure.  38 C.F.R. §§ 3.114.  As 
already stated, cancers of the colon were added to the list 
of presumptive conditions associated with radiation exposure 
effective March 26, 2002.  See 67 Fed. Reg. 3612 (2002).

The Board notes that in the comments published in the Federal 
Register at the time 38 C.F.R. § 3.309 was amended to include 
colon cancer as a presumptive disease, it was made clear that 
the amended presumption would not result in a retroactive 
effective date as has been requested by the appellant.  In 
the comments, 67 Fed. Reg. at page 3614, it was noted that:

One commenter stated that the effective 
date for claims that VA previously denied 
but are now granted under these new 
regulations should be the date of the 
original claim. The commenter urged that 
veterans exposed to radiation be given 
the same consideration as veterans 
exposed to Agent Orange under Nehmer v. 
United States Veterans Admin., C.A. No. 
C-86-6160 TEH (N.D. Cal.).

Section 5110 of title 38 United States 
Code and 38 CFR 3.114 establish effective 
date requirements that are binding on VA. 
Those requirements limit retroactive 
awards to no earlier than the effective 
date of a liberalizing statute or 
regulation, such as this rulemaking.  The 
Nehmer lawsuit and court rulings do 
create an exception to these effective 
date rules, but the Nehmer case is 
limited to only diseases linked to 
herbicide exposure under 38 CFR 3.309(e).  
We have no authority to expand the 
exceptions established by the Nehmer 
court to include claims filed under 
3.309(d).  We therefore make no change 
based on this comment.

The Board also finds that no additional development should be 
undertaken pursuant to VBA Fast Letter 03-31 (October 17, 
2003).  That letter sets forth procedures for review of 
previously denied radiation claims for Hiroshima/Nagasaki and 
atmospheric nuclear test participation under 38 C.F.R. § 
3.311.  Significantly, however, the letter specifies that 
readjudication under section 3.311 is not required where 
service connection has been established for the same 
disability under the presumptive provisions of section 3.309, 
as has occurred in this case.  For this reason, the Board 
concludes that no development pursuant to Fast Letter 03-31 
is required.

The Board has considered whether service connection for the 
veteran's colon cancer could have been established without 
the benefit of the change in regulations regarding 
presumptions for service connection for disability due to 
radiation exposure.  The veteran has not alleged clear and 
unmistakable error in the prior rating decisions that denied 
his claim for service connection and then declined to reopen 
it.  He has not submitted new and material evidence which 
would have warranted consideration under 38 C.F.R. § 3.311, 
such as a dose estimate higher than was previously 
considered.  Consequently, there is no evidence to support a 
finding that entitlement was shown on any basis prior to the 
liberalizing change in law which is the basis for the current 
effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For the reasons stated above, the Board concludes that there 
is no legal basis to assign an effective date earlier than 
October 17, 2002, for the grant of service connection for 
adenocarcinoma of the colon.  Accordingly, the benefit sought 
on appeal must be denied.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  

Entitlement to an effective date earlier than October 17, 
2002, for the grant of service connection for residuals of 
adenocarcinoma of the colon, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


